In consolidated negligence actions by the plaintiff Simone to recover damages for injury to his, person, and by his assignee, Sun Insurance Office, Ltd., to recover damages for injury to his property, arising out of an automobile collision, the plaintiff Simone appeals from so much of a judgment of the Supreme Court, Queens County, entered April 10, 1962 after trial, upon a jury’s verdict, as is in favor of the defendant against him. No appeal has been taken by the plaintiff insurance company with respect to the property damage. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.